Citation Nr: 0302749	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee, status post surgical 
repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1974 to March 1977.  

The issue of an increased rating for the veteran's right knee 
disability was previously before the Board of Veterans' 
Appeals (Board) in June 2000 and May 2001.  Each time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, confirmed and continued the 
10 percent rating for the veteran's service-connected right 
knee disability.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's service-connected chondromalacia of the right 
knee, status post surgical repair is manifested primarily by 
complaints of pain; extension to 0 degrees; flexion to at 
least 90 degrees; and rather severe crepitus. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee, status post surgical 
repair, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, DC 5010-5260 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board 
remands in June 2000 and May 2001; in the Statement of the 
Case (SOC); in the Supplemental Statements of the Case 
(SSOC's); and in a letter, dated in April 2002, the veteran 
was notified of the evidence necessary to substantiate his 
claim of entitlement to a rating in excess of 10 percent for 
his service-connected right knee disability.  Indeed, the May 
2001 remand; the April 2002 letter; and the SSOC issued in 
October 2002 specifically noted the enactment of the VCAA.  
Moreover, the text of the enabling regulations (38 C.F.R. 
§ 3.159) was enclosed with the October 2002 SSOC.  In any 
event, the totality of the information provided to the 
veteran notified him of the evidence and information the VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, the RO 
has obtained a significant amount of treatment records 
through numerous requests to the VA Medical Center (MC) in 
Syracuse, New York.  Such requests include those dated in 
September 1995, March 1996, December 1996, October 1997, and 
September 1998.  In August 2000 and June 2001, the RO also 
requested that the veteran identify all VA and non-VA health 
care providers who had treated his service-connected right 
knee disability.  It appears that all evidence so identified 
has been obtained and associated with the claims folder.  

Evidence received in association with the veteran's claims, 
includes VA medical records reflecting the veteran's 
treatment from April 1995 to April 2002; VA reports of right 
knee surgery performed in July 1995, February 1996, and 
February 1997; and the reports of VA orthopedic examinations 
performed in October 1995, November 2000; and April 2002.  In 
this regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the issue on 
appeal.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right (See, for example, VA Form 9, dated in July 1996).  

In light of the foregoing, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

VA medical records, dated from April through September 1995, 
show that the veteran was treated for his service-connected 
right knee disability.  In April 1995, the veteran reported 
that he could hyperextend his right knee and that it was 
becoming unstable.  In July 1995, he underwent surgery to 
repair a ruptured right patellar tendon, which he had 
sustained while walking down a set of stairs.

During a VA orthopedic examination in October 1995, the 
veteran wore a knee brace with flexion limited to 90 degrees 
and extension set at ) degrees.  He reportedly took Tylenol, 
occasionally, for pain.  It was noted that he had worked in 
the construction business and that he had been a machinist in 
the aerospace industry for 17 years.  He had reportedly been 
out of work recently, due to the surgery and he was scheduled 
to start physical therapy that week for his right knee.

On examination, there was a 14 centimeter scar on the midline 
of the right patella from the recent surgery.  There was 
minimal swelling, which was not consistent with infection or 
erythema.  The range of right knee motion consisted of 
flexion to 90 degree and extension to 90 degrees.  Patellar 
and ankle reflexes were normal, bilaterally, and there was no 
evidence of gross atrophy.  His right calf was 35 cm in 
diameter, and his left calf was 36 cm in diameter.  Strength 
testing on extension was 4+/5 on the left and 4/5 on the 
right, the latter limited by the recent surgery and pain.  
Flexion strength of the knees was 5/5, bilaterally.  No 
ligamentous laxity was found in either knee.  There were no 
sensory disturbances in either leg, except for a small area 
of sensory loss around both patellae.  There was significant 
crepitus in the left knee joint but none in the right, 
possibly due to swelling and the recent surgery.  The veteran 
was able to ambulate with and without a brace.  He favored 
his left knee in order to relieve some of the pressure on his 
right knee following the surgery.  The veteran did not use 
any assistive devices and showed no gross limitations in 
functional ambulation.  He was able to get on and off the 
examining table without difficulty.  The diagnoses included 
chronic bilateral knee pain; status post surgery July 25, 
1995, for a ruptured right patellar tendon; history of 
surgery for ruptured left patellar tendon in 1989; and 
chondromalacia of both knees.  It was noted that the physical 
examination of the right knee was somewhat limited due to the 
recent surgery in July 1995.

VA medical records, dated from October 1995 through September 
2000, show that the veteran was followed by the Orthopedic 
Service for his service-connected right knee disability.  In 
November 1995, it was noted that he had been participating in 
a home exercise program.  The surgical scar was well-healed 
and there was minimal effusion.  The veteran's strength was 
5/5 in both lower extremities, and his active range of right 
knee motion was from 0 to 110 degrees.  He experience some 
discomfort with the active range of motion, and he was 
minimally tender over the right patellar tendon.  The 
treating physician concluded that he was doing well.

From July 25, 1995, through October 31, 1995, the RO granted 
the veteran a temporary total rating for his right knee 
surgery and subsequent period of convalescence.  38 C.F.R. 
§ 4.30 (1995).

In January 1996, while working out, the veteran sustained an 
acute recurrence of his right patellar tendon rupture.  The 
following month, he underwent corrective surgery.  He was 
given crutches and a knee immobilizer; and approximately 2 
weeks later, it was noted that he was doing fairly well.

VA medical records, dated from March 1996 through January 
1997, show that the veteran continued to be followed by the 
Orthopedic Clinic.  In March and May 1996, he was reportedly 
doing well, and the incision was well-healed.  In May 1996, 
he started strengthening exercises.  In October 1996, the 
veteran complained of continuous right knee pain.  The range 
of motion was from 0 to 115 degrees.  It was noted that he 
could go up and down stairs.  He reportedly worked as a 
grinder 10 hours a day.  In January 1997, the veteran 
complained of progressive right knee pain with occasional 
swelling.  The hardware which had previously been inserted 
into the knee surgically was prominent.  In February 1997, 
such hardware was surgically removed.  

Due to his second right knee surgery and subsequent period of 
convalescence, the VA granted the veteran a temporary total 
rating for the period from February 1, 1996, through April 
30, 1996.  38 C.F.R. § 4.30 (1995).

VA medical records, dated from March 1997 through September 
2000, show that the veteran continued to be followed by the 
VA orthopedic service.  In March 1997, approximately three 
weeks after the surgery, his sutures were removed.  He had 
some difficulty with pain and bending of the knee.  The 
incision was well-healed, and there was no erythema, 
swelling, or drainage.  Passive extension was from 105 to 0 
degrees and passive flexion was from 5 to 105 degrees.  
Active extension was from 100 to 5 degrees, and active 
flexion was from 5 to 105 degrees.  The assessment was status 
post open reduction internal fixation for avulsion of the 
patellar tendon and patella alta.  The veteran could 
reportedly participate in full activities.  During a follow-
up examination two weeks later, it was noted that the veteran 
had occasional discomfort, but no worse than he had had prior 
to the surgery.  There was some numbness around the incision 
and some slight swelling around the incision lines.  
Otherwise, the wound was well-healed.  There was minimal 
tenderness, and the veteran's range of right knee motion was 
from 0 to 115 degrees.  The examiner questioned whether the 
removal of the hardware had helped relieve the veteran's 
chronic discomfort.  He could reportedly return to work 
without limitations.

During a general medical examination in October 1998, it was 
noted that the veteran worked for the Utica Corporation in 
the aerospace industry.  His general state of health was 
good.  He reportedly did not have a routine exercise program.  
A review of his systems revealed joint stiffness and a 
history of arthritis.  There was no redness or swelling, and 
he denied muscle weakness or pain.  On examination, the 
veteran was in no acute distress.  Scarring was reported on 
both knees.  The veteran had a full range of active and 
passive joint motion in all extremities without tenderness, 
instability, or stiffness.  There was no temperature increase 
in any joint.  The relevant impression was a history of knee 
pain with surgeries.

VA outpatient records, dated in December 1998 and March 1999, 
show that the veteran's knees were still bothersome and that 
he  took warm baths and occasionally Tylenol for his knees.  
He was in no acute distress on either occasion.

During his annual physical examination in September 2000, it 
was noted that the veteran coached football for exercise.  
His deep tendon reflexes were 2+ and equal throughout, and 
his motor strength in his lower extremities was strong and 
symmetrical at 5/5.

In November 2000, the veteran underwent a VA orthopedic 
examination of both knees.  He reportedly worked as a 
supervisor at a foundry and had been doing so for four years.  
He noted that his only time lost from work was during his 
last surgery on his right knee.  He reported frequent painful 
flare-ups in his right knee, primarily caused by excessive 
stress from inadvertent activities, such as stair climbing or 
walking up an incline.  He noted that stairs were very 
difficult for him.  He also noted that he could not kneel, 
stoop, or squat.  He stated that he could travel for about 30 
minutes before he had to get out and walk around.  He denied 
that his knees gave way.  He felt that he could walk a city 
block but noted that he did not run.  He reportedly took 
Tylenol for pain.  

On examination, the veteran demonstrated a normal gait and 
got on and off the examining table with ease.  There were 
three scars over the anterior, medial, and lateral areas of 
his knees.  They measured 16 cm, 6 cm, and 3 cm, 
respectively.  All were well-healed and showed no signs of 
infection.  There was mild effusion of the right knee and 
rather advanced crepitus which was palpable on motion.  The 
veteran was fully able to extend his right knee and was able 
to flex it to 95 degrees.  He had good stability of the knee.  
X-rays revealed post-operative changes in the knees and 
multiple calcific densities anterior to the patellae, 
bilaterally.  The examiner reported that that finding could 
be minimally increased on the right.  Otherwise, there were 
no changes compared to those taken in November 1998.  The 
diagnosis was degenerative joint disease of both knees.  

The examiner noted that the examination of the veteran was 
conducted during a period of quiescent symptoms and that the 
symptoms elicited from the veteran were compatible with his 
diagnosis.  Flare-ups reportedly occurred with varying 
frequency, and the examiner stated that the physical findings 
on the current examination could be significantly altered.  
He noted that quantification of such changes would require 
that an examination be conducted during a flare-up.  He also 
noted that active right knee motion past 90 degrees caused 
discomfort.  The examiner concluded that the veteran's 
symptoms outlined during the examination would require the 
veteran to expend extra energy in completing task and would 
lead to early fatigue and weakened movements, and ultimately 
to a loss of coordination.

VA outpatient treatment records, dated from March 2001 
through April 2002, show that the veteran continued to be 
followed for his service-connected right knee disability.  In 
March 2001, he reported pain in both knees, worse on the 
right and clicking in the right knee with flexion.  On 
examination, there was no tenderness or edema, and the 
relevant assessment was knee pain.  During an orthopedic 
consultation the following month, the veteran reported a two 
to three month history of worsening right knee pain.  He also 
reported popping and creaking in the knee.  His primary care 
doctor had prescribed Ibuprofen, four times a day, which 
provided good pain relief for a few hours only.  The veteran 
stated that he did not want to continue the medication 
because it irritated his stomach.  He wondered whether he 
needed arthroscopy to evaluate his right knee.  On 
examination, the veteran walked without an assistive device.  
His body leaned minimally to the left side.  He had a full 
range of right knee motion, and there was no tenderness or 
edema.  His muscle strength and sensation were normal.  The 
diagnosis was history of chondromalacia, status post multiple 
tendon repair.  The examiner concluded that arthroscopy was 
not warranted at that time.

In April 2001, the veteran was treated for an increase in his 
hemoglobin.  He reported chronic knee pain.  It was noted 
that he worked as a supervisor an Air Force base and that he 
was active otherwise.  An examination of his extremities 
revealed that his range of motion was preserved and that 
there was no evidence of arthritis.

During his annual physical examination in September 2001, the 
veteran stated that his knees were painful but that he had 
had no known injury.  He had reportedly not increased his 
walking, and he stated that his knees sometimes felt as if 
they would give out.  He reported that he walked for 
exercise.  His deep tendon reflexes were 2+ and equal 
throughout, and his motor strength in his lower extremities 
was strong and symmetrical at 5/5.  The impression was knee 
pain, and he was referred to the Orthopedic Service for 
consultation.

During a VA orthopedic consultation in April 2002, it was 
noted that it had been a year since his previous orthopedic 
consultation.  He stated that his knee had been the same.  He 
stated that Ibuprofen did not bother his stomach as much as 
before, because he was taking it with food.  He noted that he 
took his medication approximately three times a week, and 
that prior to the medication his pain was 5-6/10 prior.  He 
rated his pain as 2/10 after taking the medication.  It was 
noted that he continued to work in the aerospace industry.  
The examination of the right knee was negative for 
ecchymosis, erythema, or effusion.  There were multiple well-
healed incisions.  The active range of right knee motion was 
from 0 to 120 degrees, and there was no evidence of 
varus/valgus laxity or stress tenderness.  The anterior and 
posterior drawer signs were also negative.  Lachman's 
maneuver was negative, and the veteran's quadriceps strength 
was 4/5.  The diagnosis was right knee chondromalacia of the 
patella, status post multiple surgeries for service-connected 
condition.  The veteran was given an option of being followed 
annually by the orthopedic service with X-rays or being 
followed by his primary care provider with conservative 
therapy and X-rays as indicated.  If such therapy was not 
effective, he was to be referred back to the Orthopedic 
Department.  The veteran opted to be followed by his primary 
care provider.

During a VA orthopedic examination later in April 2002, it 
was noted that since service, the veteran had worked as a 
supervisor at a local factory and that he had lost a fair 
amount of work due to his knee condition.  He complained of 
bilateral knee pain and a tendency for his knees to give way.  
Flare-ups were reportedly frequent and involved knee 
swelling.  The veteran reportedly used hot packs and Tylenol 
to relieve his discomfort.  He stated that he could stand for 
short periods and felt that he could walk a city block.  It 
was noted that stairs were difficult for him and that he 
could not kneel, stoop, or squat.  He wore a hinged brace on 
his right knee and an elastic support on his left knee.

On examination of the veteran's right knee, there were three 
scars present:  a 5 cm lateral scar to the joint line 
extending distally; a 16 cm anterior scar; and 6 cm medial 
scars.  All were well-healed and non-tender.  There was no 
effusion present, and stability of the knee was good.  Marked 
crepitus was palpable on right knee motion.  Knee flexion was 
accomplished to 115 degrees and extension was accomplished to 
0 degrees.  Circumferential measurements taken at a point 10 
cm proximal to the superior border of the patella measured 49 
cm, bilaterally.  The diagnosis was degenerative joint 
disease of the right knee.

The examiner noted that the examination of the veteran was 
conducted during a period of quiescent symptoms and that the 
symptoms elicited from the veteran were compatible with his 
diagnosis.  Flare-ups reportedly occurred with varying 
frequency, and the examiner stated that the physical findings 
on the current examination could be significantly altered.  
He noted that quantification of such changes would require 
that an examination be conducted during a flare-up.  He also 
noted that active right knee motion past 90 degrees caused 
discomfort.  The examiner concluded that the veteran's 
symptoms outlined during the examination would require the 
veteran to expend extra energy in completing task and would 
lead to early fatigue and weakened movements, and ultimately 
to a loss of coordination.

III.  Analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected chondromalacia of the right knee, status 
post surgical repair.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The RO has rated the veteran's right knee disability as 
traumatic arthritis.  Arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  

Limitation of motion of the right knee is rated in accordance 
with the provisions of 38 C.F.R. §§ 4.71a, DC 5260 and 5261.  
A 10 percent rating is warranted when flexion is limited to 
45 degrees or when extension is limited to 10 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's 
service-connected right knee disability is manifested 
primarily by complaints of pain; extension to 0 degrees; 
flexion to at least 90 degrees; and rather severe crepitus.  
Generally, however, there is no instability, weakness, 
atrophy, swelling, redness, heat, or deformity associated 
with that disability.  Although the veteran reports that he 
has frequent flare-ups associated with his right knee 
disability, the rather extensive treatment records show that 
aside from his periods of surgery in 1995 and 1997, his right 
knee symptoms have been generally consistent.  The most 
recent examiner notes that the veteran's symptoms would 
require the veteran to expend extra energy in completing 
tasks and would lead to early fatigue and weakened movements 
and, ultimately, to a loss of coordination.  Not only is such 
a conclusion speculative in nature, such deficits are not 
currently present.  Thus, there is no evidence to suggest 
that the veteran's right knee disability meets or more nearly 
approximates the criteria for a schedular rating in excess of 
10 percent.  Accordingly, the appeal is denied.  

In arriving at this decision, the Board has considered the 
possibility of rating the veteran's right knee disability 
under different DC's which could also provide a higher 
evaluation; however, the veteran does not demonstrate 
ankylosis, instability, locking, effusion, or 
nonunion/malunion of the tibia or fibula associated with such 
codes.  38 C.F.R. § 4.71a, DC 5256-5258, 5262 (2002).  

The Board has also considered the possibility of scheduling 
the veteran for another examination.  In this regard, the 
Board notes that the most recent VA examinations were 
performed during a period in which the veteran's right knee 
symptoms were reportedly quiescent.  The examiners state that 
the findings might be different during a flare-up and suggest 
that the veteran be examined at such time.  

The Court has held that when a disorder is subject to 
fluctuations, VA's duty to assist includes an adequate 
examination conducted during an active stage of the disorder.  
See Ardison v. Brown, 6 Vet. App 405 (1994).  In this case, 
however, the evidence indicates that the exacerbations are 
unpredictable and are essentially controlled by medications.  
Moreover, the veteran has had ample opportunity to submit 
treatment records which could include such flare-ups but has 
not done so.  Thus, a remand for an examination at such time 
would be impractical and would not add to the information 
already of record.  See Voerth v. West, 13 Vet. App. 117 
(1999). 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right knee disability.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).  Although he had 3 operations on 
his right knee in the mid-1990's, the evidence shows that 
such operations were successful.  Indeed, despite such 
surgery, he has maintained his long-time job as a supervisor 
in the aerospace industry.  Moreover, the record shows that 
the manifestations of his right knee disability are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2002). 


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee, status post surgical 
repair, is denied.

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

